DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
Claims 1-14 are allowed.
The following is an examiner's statement of reasons for allowance: Claim 1 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the first trace changing area is disposed between the bending area and the active area; the second trace changing area is disposed between the fanout trace area and the bending area; a trace of the data signal line at the first trace changing area is changed into a source/drain (SD) layer metal trace, then the SD layer metal trace of the data signal line is routed to the bending area, and disposed at the bending area, a trace of the data signal line at the second trace changing area is changed into a molybdenum (Mo) layer metal trace, and then the Mo layer metal trace of the data signal line is routed to the fanout trace area; and the first power line routed from the active area to the bending area is disposed with a Mo layer metal trace, a trace of the first power line at the first trace changing area is changed into the SD layer metal trace, and then the SD layer metal trace of the first power line is routed to the bending area, and is disposed at the bending area.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
The following is an examiner's statement of reasons for allowance: Claim 7 allowable because of the prior art, either singly or in combination, fails to anticipate or render obvious, the device, wherein the data signal line routed from the bending area to the fanout trace area is disposed with a second metal layer trace; and a first power line, wherein the first power line routed from the active area to the bending area is disposed with a second metal layer trace, and the first power line at the bending area is disposed with a first metal layer trace.  These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 2-6 and 8-14 depend from claim 1 or 7 so they are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYOUNG LEE whose telephone number is (571)272-1982. The examiner can normally be reached M to F, 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571)272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYOUNG LEE/Primary Examiner, Art Unit 2895